Name: Commission Regulation (EEC) No 2655/91 of 5 September 1991 amending Regulation (EEC) No 1257/91 laying down detailed rules governing the grant of private storage aid for Kefalotyri and Kasseri cheeses
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 249/ 136. 9 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2655/91 of 5 September 1991 amending Regulation (EEC) No 1257/91 laying down detailed rules governing the grant of private storage aid for Kefalotyri and Kasseri cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Articles 9 (3) and 28 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1257/91 is hereby replaced by the following : Article 1 Aid shall be granted in respect of the private storage of 4 000 tonnes of Kefalotyri and Kasseri cheeses made from Community-produced ewes' or goats ' milk or a mixture of the two and satisfying the require ­ ments of Articles 2 and 3 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 May 1991 . Whereas Article 1 of Commission Regulation (EEC) No 1257/91 (') provides for the grant of private storage aid for 4 000 tonnes of Kefalotyri and Kasseri cheeses made from ewes' milk ; whereas Greek legislation concerning the manufacture of these cheeses provides for them to be made from ewes' or goats' milk or a mixture of the two ; whereas the abovementioned Regulation should be harmonized with this legislation ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 150, 15 . 6 . 1991 , p. 19 . (3) OJ No L 120, 15 . 5 . 1991 , p. 12 .